NUMBER 13-20-00274-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


SEAN ERIC GRIFFIN,                                                          Appellant,


                                               v.

THE STATE OF TEXAS,                                                           Appellee.


                    On appeal from the 36th District Court
                       of San Patricio County, Texas.


                       MEMORANDUM OPINION
   Before Chief Justice Contreras and Justices Hinojosa and Perkes
              Memorandum Opinion by Justice Hinojosa

      Appellant Sean Eric Griffin filed a notice of appeal from his judgments of conviction

for possession of child pornography and possession with intent to promote child

pornography. See TEX. PENAL CODE ANN. § 43.26(a), (g). Griffin has now filed a motion to

withdraw his appeal. See TEX. R. APP. P. 42.2(a) (allowing appellate courts to dismiss
criminal appeals upon the appellant’s motion before the appellate court’s decision when

the attorney and appellant both sign a written motion to dismiss). We have not issued an

opinion in this case and the motion to withdraw meets the requirements of the appellate

rules insofar as it is signed by both appellant and his counsel. See id.

       Accordingly, without passing on the merits of the case, we grant appellant’s motion

to dismiss and we dismiss the appeal. Having dismissed the appeal at appellant’s

request, no motion for rehearing will be entertained, and our mandate will issue forthwith.

                                                               LETICIA HINOJOSA
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of December, 2020.




                                             2